Title: From George Washington to Samuel Chamberline, 3 April 1788
From: Washington, George
To: Chamberline, Samuel

 

Sir,
Mount Vernon April 3d 1788

I have been favored with your letter of the 10 Ulto and feel myself much obliged by the communication of your mode of cropping, which you have been pleased to make to me.
Every improvement in husbandry should be gratefully received and peculiarly fostered in this Country, not only as promoting the interest and lessening the labour of the farmer, but as advancing our respectability in a national point of view; for, in the present State of America, our welfare and prosperity depend upon the cultivation of our lands and turning the produce of them to the best advantage.
The method of treading out wheat with horses is certainly a very execrable one, and nothing but the necessity of getting it out by some me[a]ns or other can justify the practice. Your mode of cropping (with the assistance of the Winlaw Thrasher) claims the preference to every other if only considered as getting the wheat out so expeditiously as to preserve it from the ravages of the fly.
I wrote sometime in January last, to Arthur Young Esquire (Editor of the Annals of Agriculture) requesting him to send over to me one of Winlaw’s thrashing machines, if it was found, from the experience which it must have had in England, to possess that merit is ascribed to it in his Annals; I hope to receive it in time to prove it after the next ha[r]vest, and should its operation be as favourable as is represented, I shall conceive the cultivation of wheat to be infinitely more worthy of the farmer’s attention in this country than it is at present.
If, in the course of your farming, you should meet with any thing further that is interesting and worthy of attention I shall be much obliged to you for a communication of it. I am Sir Yr Most Obedt Hble Sert

Go. Washington

